Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 14, 2016

The Court of Appeals hereby passes the following order:

A16A0750. MICHAEL JENACOVA v. JENNIFER JENACOVA.
A16A0753. MICHAEL JENACOVA v. JENNIFER JENACOVA.

      Michael and Jennifer Jenacova were divorced in January 2012. Michael
Jenacova subsequently filed, in the trial court, a petition to modify the alimony and
child support provisions in the divorce decree and a motion to hold Jennifer Jenacova
in contempt for failing to comply with several provisions in the decree. The motion
for contempt was filed under the original divorce case docket number, while the
modification petition was assigned a new docket number.
      In a single final order dated November 19, 2014, the trial court granted Michael
Jenacova’s request to modify his child support obligations; denied his requests to
modify his alimony and hold Jennifer Jenacova in contempt; and awarded attorney
fees, costs, and expenses to Jennifer Jenacova’s attorney. Michael Jenacova’s notice
of appeal from this order—which he filed in both trial court cases—has been
docketed in this Court as Case Nos. A16A0750 and A16A0753.
      The Georgia Supreme Court has appellate jurisdiction over all divorce and
alimony cases, including those cases ancillary to the divorce proceedings. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2)
(670 SE2d 84) (2008); see also Todd v. Todd, 287 Ga. 250, 251-252 (1) (703 SE2d
597) (2010). Because the underlying subject matter of both of these appeals is
divorce, they are hereby TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     01/14/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.